Opinion issued December 12, 2002 
 





 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01248-CV
____________

IN RE WILLIAM LESTER RICE, JR., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, William Lester Rice, Jr., requests that this Court remove his appointed
appellate counsel and allow him to proceed pro se in the appeal of his conviction in
cause number 857604, pending in this Court in cause number 01-02-00094-CR.
 The petition for writ of mandamus is denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Alcala, and Price. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.